              Case 6:18-bk-06821-KSJ             Doc 529       Filed 06/24/21       Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

 In re:

 DON KARL JURAVIN,                                   Case No. 6:18-bk-06821-KSJ
                                                     Chapter 7
           Debtor.
                                             /

           NOTICE OF WITHDRAWAL OF PROOFS OF CLAIM #7, PROOF
    OF CLAIM #15 AND AMENDED PROOF OF CLAIM 15-2 FILED BY KARAN ARORA

          Karan Arora (the “Creditor”), by and through its undersigned counsel, files this Notice of

Withdrawal of Proof of Claim #7-1 filed on March 29, 2019, Proof of Claim 15 filed on January 3, 2020,

and Amended Proof of Claim 15-2 (collectively “Claims”) filed on July 21, 2020.

Dated this 24th day of June 2021.

                                                    Respectfully submitted,

                                                     /s/ Michael A. Nardella
                                                     Michael A. Nardella, Esq.
                                                     Florida Bar No: 51265
                                                     NARDELLA & NARDELLA, PLLC
                                                     135 W. Central Blvd., Suite 300
                                                     Orlando, Florida 32801
                                                     Telephone: (407) 966-2680
                                                     Primary Email: mnardella@nardellalaw.com
                                                     Secondary Email: service@nardellalaw.com

                                                     COUNSEL FOR NATURAL VITAMINS
                                                     LABORATORY CORPORATION AND
                                                     KARAN ARORA

                                       CERTIFICATE OF SERVICE

          I hereby certify that on June 24, 2021, I electrically filed the foregoing with the Clerk of the Court

by using the Court’s CM/ECF system which will give electronic notice to all registered CM/ECF users.

                                                     /s/ Michael A. Nardella
                                                     Michael A. Nardella, Esq.
